DETAILED ACTION
Summary
Claims 1-4, 9, 11, 13-14, 17-19, and 21 are pending. Claims 1-4, 9, 11, 13-14, 17-19, and 21 are rejected under 35 USC 112(a). 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 9, 11, 13-14, 17-19, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “the navigation mode includes a first window displayed on the screen presenting the 3D map of the patient's lung and a second window displayed on the screen presenting the live bronchoscopic video stream in response to the positional information indicating that the position sensor is disposed adjacent to a distal end of the bronchoscope and proximal to a threshold position within a bronchus of the patient's lung, wherein a third window presenting a virtual bronchoscopic video stream is caused to be displayed on the screen with the first and second windows in response to the positional information indicating that the position sensor is disposed adjacent to the distal end of the bronchoscope and at the threshold position”. This is not supported by the originally filed specification. While Fig. 4B shows the three windows of a peripheral navigation mode, there is no discussion of switching to the peripheral navigation mode based on a threshold position and the position sensor adjacent to a distal end of the bronchoscope. The Specification ([0062]-[0064]) states that either the live bronchoscopic image or the virtual bronchoscopic image is shown based on passing a threshold position, and does not reasonably suggest that the peripheral navigation mode (i.e. Fig. 4B) is entered based on a threshold position. Therefore, the amendment is new matter.
Claim 1 was amended to recites “in response to the positional information indicating that the position sensor is disposed adjacent to a distal end of the bronchoscope and proximal to a threshold position” and “wherein a third window presenting a virtual bronchoscopic video stream is caused to be displayed on the screen with the first and second windows in response to the positional information that the position is disposed adjacent to the distal end of the bronchoscope and at the threshold position”. The originally filed disclosure does not support determining whether “the position is disposed adjacent to the distal end of the bronchoscope”. The system does not determine the position of the position sensor relative to the bronchoscope, and therefore does not display windows based on the position sensor being adjacent to a distal end of the bronchoscope. Therefore, the amendment is new matter.
Claim 2 recites “wherein the navigation instrument is an endoscopic instrument”. However, claim 1 was amended to state “a navigation instrument disposed within a working channel of the catheter”. The only tool used in the working channel with a position sensor is a locatable guide ([0024]), which is not an endoscopic instrument. Therefore, the amendment is new matter.
Claim 17 recites “wherein the second window of the navigation mode maintains a display of a last received image of the live bronchoscopic video stream in response to the positional information indicating that the position sensor is disposed at the threshold position”. The Specification only details that the last received image of the live bronchoscopic video stream is displayed when no live bronchoscopic images are received ([0013]). The specification does not disclose maintaining a display of the last received image based on positional information, or based on positional information indicating the position is at a threshold position. Therefore, the amendment is new matter.
Claim 19 recites “operated in a navigation mode to display a first window presenting the 3D map of the patient's lung and a second window presenting the live bronchoscopic video stream in response to the positional information indicating that the position sensor is disposed proximal to a threshold position within a bronchus of the patient's lung, wherein a third window presenting a virtual bronchoscopic video stream is caused to be displayed on the screen with the first and second windows in response to the positional information indicating that the position sensor is disposed at the threshold position”. This is not supported by the originally filed specification. The Specification ([0048], [0062]-[0064]) states that either the live bronchoscopic image or the virtual bronchoscopic image is shown. While Fig. 4B shows the three windows, the specification does not reasonably suggest that the peripheral navigation mode is entered based on the position information indicating the position sensor is at a threshold position. Therefore, the amendment is new matter.

Response to Arguments
Applicant’s arguments, see Pg. 8-9, filed 5/7/2021, with respect to the Kaufman reference not teaching displaying the windows in the particular claimed configuration based on a threshold have been fully considered and are persuasive. Furthermore, the Examiner notes that the other cited references do not reasonably suggest the newly added limitations. While Duindam teaches displaying a virtual image and an live endoscopic image [0048], and triggering an alert based on position information [0050], Duindam does not reasonable suggest “the navigation mode includes a first window displayed on the screen presenting the 3D map of the patient's lung and a second window displayed on the screen presenting the live bronchoscopic video stream in response to the positional information indicating that the position sensor is disposed adjacent to distal end of the bronchoscope and proximal to a threshold position within a bronchus of the patient's lung, wherein a third window presenting a virtual bronchoscopic video stream is caused to be displayed on the screen with the first and second windows in response to the positional information indicating that the position sensor is disposed adjacent to the distal end of the bronchoscope and at the threshold position, the virtual bronchoscopic video stream including graphical representations of the position sensor, the target, and a planned pathway to the target to depict the position sensor advancing distally from adjacent to the distal end of the bronchoscope past the threshold position and along the planned pathway toward the target” in combination with the other limitations. Prisco was relied on to teach using information to determine different modes, and also fails to teach the above limitation. While Ohnishi teaches changing the displayed images based on position information in general, Ohnishi does not teach specifically “the navigation mode includes a first window displayed on the screen presenting the 3D map of the patient's lung and a second window displayed on the screen presenting the live bronchoscopic video stream in response to the positional information indicating that the position sensor is disposed adjacent to distal end of the bronchoscope and proximal to a threshold position within a bronchus of the patient's lung, wherein a third window presenting a virtual bronchoscopic video stream is caused to be displayed on the screen with the first and second windows in response to the positional information indicating that the position sensor is disposed adjacent to the distal end of the bronchoscope and at the threshold position, the virtual bronchoscopic video stream including graphical representations of the position sensor, the target, and a planned pathway to the target to depict the position sensor advancing distally from adjacent to the distal end of the bronchoscope past the threshold position and along the planned pathway toward the target”. Monroe was relied on to teach the target management mode, and does not teach the claimed navigation mode. Therefore, amended claim 1 is non-obvious over the cited art. For similar reasons, claim 19 is also non-obvious over the cited art.
The rejection under 35 USC 103 of claims 1-4, 9, 11, 13-14, 17-19, and 21 has been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D MATTSON whose telephone number is (408)918-7613.  The examiner can normally be reached on Monday - Friday 9 AM - 5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN D MATTSON/Examiner, Art Unit 3793